DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 and 6-7 are allowed.
Reasons for allowance:
None of the prior art of record discloses or suggests alone or in combination that a display device, comprising a combination of various elements as claimed, more specifically, the combination of “a transistor comprising: a semiconductor layer including a stack of a first metal oxide layer and a second metal oxide layer; a first conductive layer electrically connected to the semiconductor layer; and a second conductive layer electrically connected to the semiconductor layer; and a pixel electrode in contact with the second conductive layer, wherein the first metal oxide layer includes a region with lower crystallinity than the second metal oxide layer, wherein the first conductive layer includes a different material from the second conductive layer, and wherein the second conductive layer includes metal oxide” as set forth in claim 1.
Claims 2-4 and 6-7 are allowed since they depend either directly or indirectly on the allowed claim 1.

Cited but not applied prior art:
Sato et al. (US 2014/0138674) disclose (Fig. 19A) a display device comprising a transistor 751 comprising: a semiconductor layer 106 including a stack of a first oxide layer 106b and a second oxide layer 160a; a first conductor layer 116a electrically connected to the semiconductor layer; a second conductor layer 116b electrically connected to the semiconductor layer; and a pixel electrode 791 electrically connected to the second conductive layer 116b.
Yamazaki (US 2014/0042436) discloses (Fig. 5A) a semiconductor layer 144 including a stack of a first metal oxide layer 144a and a second metal oxide layer 144b, wherein the first metal oxide layer includes a region with lower crystallinity than the second metal oxide layer (paragraph [0063]).
	However, Sato et al. and Yamazaki lack disclosure of 	wherein the first conductive layer includes different material from the second conductive layer; and wherein the second conductive layer includes metal oxide.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- May 15, 2022